In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                         No. 14-1215V
                                     Filed: October 5, 2015

* * * * * * * * * * * * * * * *                             UNPUBLISHED
KELLY A. LOEBIG,              *
                              *                             Special Master Gowen
           Petitioner,        *
                              *                             Joint Stipulation on Damages and
v.                            *                             Attorneys’ Fees and Costs
                              *                             Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH           *                             Guillian-Barre Syndrome;
AND HUMAN SERVICES,           *
                              *
           Respondent.        *
                              *
* * * * * * * * * * * * * * * *

Charles P. Falk, Solomon and Associates, Pittsburgh, PA, for petitioner.
Camille M. Collett, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

       On December 18, 2014, Kelly A. Loebig (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner
alleged that as a result of receiving an influenza (“flu”) vaccine on or about January 3, 2014, she
developed Guillian-Barre Syndrome (“GBS”). Stipulation for an Award ¶ 2, 4, docket no. 19, filed
Sep. 30, 2015. Further, petitioner alleged that she experienced residual effects of her injury for
more than six months. Id. at ¶ 4.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
         On September 30, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccination caused
petitioner’s GBS or any other injury or condition. Id. at ¶ 6. Nevertheless, the parties agree to the
joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable
and adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

        The parties also stipulate to an award of attorneys’ fees and costs in a joint stipulation filed
on October 1, 2015. See Stipulation for Fees ¶ 4, docket no. 20, filed Oct. 1, 2015. The parties
agree to a total award of attorneys’ fees and costs in the amount of $2,462.30. Id. In accordance
with General Order #9, petitioner represents that she personally incurred costs in the amount of
$400.00 related to this proceeding. Id. at ¶ 3. The undersigned also finds the stipulation for fees
and costs reasonable and adopts it as the decision of the Court.

       The parties stipulate that petitioner shall receive the following compensation:

       1) A lump sum of $90,000.00, in the form of a check payable to petitioner, Kelly A.
          Loebig. This amount represents compensation for all damages that would be
          available under 42 U.S.C. § 300aa-15(a).

       2) A lump sum of $2,462.30, in the form of a check jointly payable to petitioner and
          to petitioner’s attorney, Charles P. Falk, pursuant to 42 U.S.C. § 300 aa-15(e), for
          attorneys’ fees and costs.

       3) A lump sum of $400.00, in the form of a check payable to petitioner only, Kelly A.
          Loebig, pursuant to General Order No. 9.

       The undersigned approves the requested amount for petitioner’s compensation and
attorneys’ fees and costs. Accordingly, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulations.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                   2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

KELLY A. LOEBIG,                            )
                                             )
                                             )
                                             )
                                             )
             Petitioner,                     )      No. 14-1215V
                                             )      Special Master
      v.                                     )      Thomas L. Gowen
                                             )      ECF
                                             )
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
             Respondent.                     )
                                             )

 STIPULATION OF FACT CONCERNING FINAL ATTORNEYS’ FEES AND
                          COSTS

      It is hereby stipulated by and between the parties, the following factual matters:

      1.     Charles P. Falk, Esq., is the attorney of record for petitioner in this matter.

      2.     Petitioner submitted a draft final Application for Attorneys’ Fees and
             Costs (Application) to respondent. Therein, petitioner requests $2,445.00
             in attorneys’ fees and $17.30 in attorneys’ costs.

      3.     Pursuant to General Order #9, petitioner represents to respondent that she
             did advance monies in the amount of $400.00 for reimbursable costs in
             pursuit of her claim.

      4.     The parties now request that a decision awarding final attorneys’ fees in
             the amount of $2,462.30, be issued, payable jointly to petitioner and
             petitioner’s counsel. A separate check payable solely to petitioner should
             be issued in the amount of $400.00.

      6.     This Stipulation does not represent an agreement by the parties to the
             hourly rates of the professionals who worked on this matter, nor a waiver
             of any objections that respondent may bring in other cases.
      Respectfully submitted,

      s/CHARLES P. FALK                      s/CAMILLE M. COLLETT
      CHARLES P. FALK                        CAMILLE M. COLLETT
      Counsel for Petitioner                 Trial Attorney
      Solomon and Associates                 Torts Branch, Civil Division
      Law and Finance Bldg., Suite 902       U.S. Department of Justice
      429 Fourth Avenue                      P.O. Box 146
      Pittsburgh, PA 15219                   Ben Franklin Station
      Tel: (412) 391-9600                    Washington, D.C. 20044-0146
                                             Tel: (202) 616-4098
Date: October 1, 2015




                                         2